
	
		I
		111th CONGRESS
		2d Session
		H. R. 6269
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand
		  eligibility for burial in national cemeteries for certain members of the
		  reserve components of the Armed Forces and National Guard, and to increase the
		  amount payable by the Secretary of Veterans Affairs for the burial and funeral
		  expenses of certain veterans.
	
	
		1.Persons eligible for
			 interment in national cemeteries
			(a)In
			 generalSection 2402 of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(9)Subject to section 5303A(b)(4) of this
				title, any member of a reserve component of the Armed Forces, and any member of
				the Army National Guard or the Air National Guard, who performed a period of
				active duty for training and was discharged or released from such period of
				active duty for training under conditions that were other than
				dishonorable.
					.
			(b)Minimum service
			 requirements for certain individualsSection 5303A(b) of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)For purposes of section 2402(9) of this
				title, the minimum active duty service requirements under this subsection shall
				apply to a period of active duty for training in the same manner that such
				requirements apply to a period of active
				duty.
					.
			2.Burial and
			 funeral expenses of certain veterans
			(a)In
			 generalSection 2302(a) of
			 title 38, United States Code, is amended by striking $300 and
			 inserting $500.
			(b)Death in
			 Department facility; plot allowanceSection 2303 of title 38,
			 United States Code, is amended by striking $300 each place it
			 appears and inserting $500.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to deaths occurring on or after the date of
			 the enactment of this Act.
		
